PER CURIAM.
We affirm appellant’s conviction for carrying a concealed weapon and the two conditions of probation which follow his jail sentence, except that portion of condition (4) which states, “without first procuring the consent of your Officer” and that portion of condition (6) which states “You will not use intoxicants to excess,” as to which we remand with direction to strike. See Washington v. State, No. 94-1271,1995 WL 134179 (Fla. 4th DCA Jan. 25, 1995); Zeigler v. State, 647 So.2d 272 (Fla. 4th DCA 1994); Jennings v. State, 645 So.2d 592 (Fla. 2d DCA 1994).
DELL, C.J., and GLICKSTEIN and POLEN, JJ., concur.